FILED: May 25, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
In re Complaint as to the Conduct of
LEE S. WERDELL,
Accused.
(OSB 02-130; SC S51668)
On review of the decision of a trial panel of the
Disciplinary Board.
Argued and submitted March 8, 2005.
Lee S. Werdell, in propia persona, Medford, argued the cause
and filed the brief for himself.
Jane E. Angus, Assistant Disciplinary Counsel, Lake Oswego,
argued the cause and filed the brief for the Oregon State Bar. 
With her on the brief was Louis L. Kurtz, Bar Counsel, Eugene.
Before Carson,* Chief Justice, and Gillette, Durham, Riggs,
De Muniz,** Balmer, and Kistler, Justices.
PER CURIAM
The complaint is dismissed.
*Chief Justice when case was argued.
**Chief Justice when decision was rendered.
PER CURIAM
This is a lawyer disciplinary case involving a lawyer
who was convicted of the felony of hindering prosecution, ORS
162.325. (1)  The Oregon State Bar brought the present
disciplinary proceeding against him, asserting that the criminal
conviction required discipline under both former DR 1-102(A)(2)
(engaging in criminal conduct reflecting adversely on lawyer's
honesty, trustworthiness, or fitness to practice law) (2) and
ORS 9.527(2) (authorizing imposition of sanction when lawyer
convicted of felony).  A trial panel of the Bar found the accused
guilty of the charged violation and imposed a one-year suspension
from the practice of law.  (One panel member, dissenting as to
the sanction, would have imposed a six-month suspension.)
The accused seeks review.  He forthrightly acknowledges
what he has done, but grounds his argument in a collateral attack
on his criminal conviction.  That conviction has been pending on
appeal.  For its part, the Bar forthrightly acknowledges that its
case depends on the efficacy of the criminal conviction:  If the
criminal conviction were overturned, then the Bar's legal theory
likewise would not be well taken and the proceedings against the
accused should be dismissed.  We therefore have chosen to delay
disposing of this disciplinary case until the Court of Appeals
decided the accused's criminal appeal.
The Court of Appeals affirmed the accused's conviction. 
State v. Werdell, 202 Or App 413, 122 P3d 86 (2005).  The accused
sought review of that decision in this court.  We allowed review
and today have reversed the decision of the Court of Appeals,
holding that the facts of the case do not permit defendant to be
convicted of the underlying charge.  See State v. Werdell, ___ Or
___, ___ P3d ___ (decided this date) (so holding).  It follows
from that outcome in the criminal case and from the Bar's
concession that the present proceedings against the accused must
be dismissed.  See, e.g., In re Leisure, 336 Or 244, 252, 82 P3d
144 (2003) (illustrating proposition).
The complaint is dismissed.


1. The facts of the case are fully set forth in State v.
Werdell, 340 Or ___, ___ P3d ___ (2006) (decided this date), and
will not be repeated here.
Return to previous location.



2. The Oregon Rules of Professional Conduct became
effective on January 1, 2005.  The conduct at issue in this
proceeding occurred before that date, and we therefore apply the
former Code of Professional Responsibility. 
Return to previous location.